In a proceeding pursuant to article 78 of the CPLR to review five separate determinations of the respondent Department of Social Services' of the State of New York, which respectively affirmed, after statutory fair hearings, five determinations of the respondent Nassau County Department of Social Services (one as to each petitioner, reducing grants to the first four petitioners and discontinuing the grant' to the fifth petitioner), petitioners •appeal from an order of the Supréme Court, Nassau County, dated April 23, 1973, which dismissed the proceeding. Order reversed, on the law, without costs, / and matter remanded to the respondent State agency for further proceedings/ and the making of findings in accordance with the views herein set forth. The determinations under review were based on a regulation enacted pursuant to section 131-i of the Social Service Law. That regulation (18 NYCRR 352.19 [e]) prescribes that a maximum deduction of $60 will be allowed to “ home relief ” grant recipients for work-related expenses. Because this deduction must include State and Federal taxes, pursuant to the regulation, petitioners argue that they should be allowed a larger deduction, in order that they not be penalized for earning larger salaries, for which taxes are higher. We find that there are insufficient facts presented to us on this appeal and therefore, remand for determinations as to-how the grants are figured; how much tax, if any, is paid by petitioners, as opposed to being withheld from their monthly pay and then refunded; and how much petitioners would be entitled to receive in relief were they not working. These factors must be established before it can be determined whether petitioners’ allegations that they are penalized for working are true. Accordingly, we reverse and remand the matter to the State agency for further proceedings and the making of findings in accordance with the foregoing views. Hopkins, Acting P. J., Latham, Brennan and Benjamin, JJ., concur; Christ, J., not voting. [73 Mise 2d 992.]